—Determination of respondent Commissioner of the New York State Department of Social Services dated December 11, 1992, which, after a hearing, excluded petitioner from the Medicaid program for five years upon a finding that he failed to properly document the medical necessity of services and supplies that he ordered or prescribed, and directed him to make restitution of $86,512 for Medicaid overpayments, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Joan Lobis, J.], entered March 25, 1993), is dismissed, without costs.
Substantial evidence supports respondent’s findings that the medical necessity of the random orders it reviewed was not fully and properly documented in petitioner’s patients’ medical records (see, Matter of Lalani v Bane, 199 AD2d 80). Nor did petitioner overcome the presumption of validity of the statistical sampling method employed by respondent in determining the amount of restitution for overpayments that respondent is entitled to recover (supra). Under the circumstances, the five year exclusion of petitioner from the program is not shocking to one’s sense of fairness (see, Matter of Adrien v Kaladjian, 199 AD2d 57). Concur—Rosenberger, J. P., Kupferman, Asch, Nardelli and Williams, JJ.